Case: 18-15230    Date Filed: 03/19/2020   Page: 1 of 5



                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-15230
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:17-cv-02188-CEM-GJK



ANESH GUPTA,

                                                           Plaintiff-Appellant,

                                 versus

UNITED STATES ATTORNEY GENERAL,
SECRETARY, U.S. DEPARTMENT OF HOMELAND SECURITY,
DIRECTOR, U.S. CITIZENSHIP & IMMIGRATION SERVICES (USCIS),
UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES (USCIS),
SERVICE CENTER DIRECTOR, CALIFORNIA SERVICE CENTER, USCIS,
FIELD OFFICE DIRECTOR, ORLANDO FIELD OFFICE, USCIS,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 19, 2020)
                 Case: 18-15230       Date Filed: 03/19/2020       Page: 2 of 5



Before WILSON, LAGOA, and TJOFLAT, Circuit Judges.

PER CURIAM:

                                               I.

       Anesh Gupta, an alien in removal proceedings, appeals from the District

Court’s dismissal of his pro se petition for mandamus relief pursuant to 28 U.S.C.

§ 1361.1 This is the second of Gupta’s two appeals simultaneously presented to

this Court for review. In the first, Gupta petitioned for our review of the Board of

Immigration Appeals’ (“BIA’s”) decision affirming the Immigration Judge’s

(“IJ’s”) order that Gupta be removed from the country for overstaying his visitor’s

visa, which expired in 2002. We denied his petition and affirmed the order of

removal.

       In the instant case, Gupta seeks to compel the U.S. Citizenship and

Immigration Service (“USCIS”), via writ of mandamus, to accept and adjudicate

his Form I-751, Petition to Remove Conditions on Residence (“Form I-751”). The

District Court dismissed the case, finding that Gupta did not have standing to ask

the Court to issue the writ because he did not establish that he had conditional

resident status at the time he filed Form I-751, a precondition to filing that form.

Because we find that our disposition of Gupta’s petition for review of his order of



1
  Gupta also moves for us to take notice of the allegedly unlawful execution of his removal order
to India.
                                                2
               Case: 18-15230     Date Filed: 03/19/2020   Page: 3 of 5



removal renders Gupta’s request for the writ moot, we affirm the District Court’s

dismissal.

                                          II.

       We review a district court’s dismissal of a complaint for lack of subject

matter jurisdiction de novo. Kurapati v. U.S. Bureau of Citizenship and

Immigration Serv., 775 F.3d 1255, 1259 (11th Cir. 2014). We may affirm the

district court’s dismissal on subject matter jurisdictional grounds “for any reason

supported by the record, even if not relied upon by the district court.” United

States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008) (internal quotations

omitted). Though the District Court dismissed Gupta’s complaint because he

failed to establish standing to request a writ of mandamus, we affirm the dismissal

because the record makes it clear that this request is moot.

       A case is moot when the court’s disposition will have no effect on the rights

of the litigants. Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003). In the

immigration context, when a plaintiff is “no longer eligible to receive” the relief

that he seeks, the district court is “compelled to dismiss [the] case as moot.” Id. at

916.

       We have denied the entirety of Gupta’s contemporaneous petition for review

of his order of removal from the country. In denying the petition, we found that

substantial evidence supported the BIA’s affirmance of the IJ’s order of removal,


                                           3
                 Case: 18-15230        Date Filed: 03/19/2020       Page: 4 of 5



because the record indicates that all of Gupta’s applications for a change or

adjustment of his immigration status have universally been denied. Relevant to the

writ being sought here, we determined that the IJ did not abuse its discretion in

refusing to order a continuance to await adjudication of Gupta’s Form I-751

because “the mere possibility that the exceptional collateral relief of mandamus

would be granted (an unlikely outcome) did not constitute good cause to grant

Gupta a seventeenth continuance of his removal proceedings.” We likewise

dismissed Gupta’s other statutory, regulatory, and constitutional challenges to the

order of removal. Therefore, Gupta now has no legal right to be present in the

United States. This means he cannot claim to have conditional resident status,

which is a prerequisite for the USCIS’s consideration of a Form I-751. And that

means the case is moot. The District Court’s issuance of a writ of mandamus

would do no good, as Gupta is now conclusively ineligible to receive the relief that

he seeks; i.e., consideration of an I-751 petition to adjust his immigration status.

See Nyaga, 323 F.3d at 913.

       We affirm the District Court’s dismissal of Gupta’s petition for a writ of

mandamus because the request is moot.

       AFFIRMED.2


       2
         Gupta’s motion to take notice of unlawful execution of his removal order is DENIED
because his allegations are not relevant to the ultimate outcome of his appeal, as they do not bear
on his entitlement to a writ of mandamus. See Shahar v. Bowers, 120 F.3d 211, 214 (11th Cir.
                                                 4
                 Case: 18-15230       Date Filed: 03/19/2020       Page: 5 of 5




1997). Further, his motion invites us to engage in fact-finding on appeal, which we are
precluded from doing. See Pullman-Standard v. Swint, 456 U.S. 273, 291–92, 102 S. Ct. 1781,
1792 (1982) (“[T]he Court of Appeals should not have resolved in the first instance this factual
dispute which had not been considered by the District Court.”) (internal quotations omitted).